The defendants were convicted under counts of separate indictments, which charged against them acts made criminal by section 584 of the Criminal Code. The Circuit Judge charged the jury at defendants' request, "that section 584 of the Criminal Code, as to carriage, transportation, etc., of liquors under any other than the proper name, etc., is in conflict with the interstate commerce clause of the United States Constitution, and does not apply to liquor transported from another State into this State for personal use." The presiding Judge having put the construction upon this section which defendants requested, they cannot complain. The other portions of the charge upon the same subject to which exception is taken were substantially in accordance with this request, and in elaboration of it. Aside from the objections to the indictment the defense presented was that the liquor was for personal use. If the defendants intended to rely on the defense that the liquor was in transit from North Carolina to South Carolina, they should have indicated it by a request to charge.
It is held in Smith v. Lafar, 67 S.C. 493, that "liquor purchased in another State and shipped to the purchaser in this State, is not contraband, being protected as an article of interstate commerce until it is delivered to the purchaser." After it is received by the consignee, however, it may become contraband under the State law, and its subsequent "carriage, transportation," etc., then becomes a criminal offense, under section 584. In other words, section 584 is ineffective under the interstate commerce law only so far as it relates to "carriage, transportation," *Page 63 
etc., into the State and to the consignee, not as to subsequent carriage from one point to another wholly within the State. The appellants' view that section 584 on which the second count was based is absolutely null and void, is, therefore, erroneous.